Citation Nr: 0831938	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial or staged rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that rating decision, the RO granted 
service connection for PTSD, assigning a 50 percent rating 
for the disability.  The veteran's disagreement with the 
rating assigned led to this appeal.

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of this hearing 
has been associated with the claims file.

The Board finds that the contents of a June 2006 VA treatment 
record raise an issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  See 
38 C.F.R. § 4.16.  The RO should take appropriate action 
regarding this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his PTSD is more disabling than 
currently evaluated.  In his March 2006 substantive appeal 
(VA Form 9), he asserted, in essence, that his psychiatric 
disorder was totally disabling and warranted a 100 percent 
rating.  Prior to adjudication of the issue on the merits, 
the Board finds that additional development is required.  The 
pertinent evidence is summarized below.  

The veteran underwent a VA initial psychiatric assessment in 
November 2004.  He complained of inability to sleep, due to 
constant recurrent nightmares about past combat experience, 
accompanied by night sweats and tachycardia.  The clinician 
noted that the veteran had been anxious, irritable, angry, 
and had intrusive thoughts.  It was also noted that he had 
problems with authority figures and was isolated from friends 
and family members.  

The examiner observed that the veteran had good eye contact 
during the examination and had spontaneous, coherent and 
relevant speech.  The veteran's mood was noted to be anxious 
and sad, but there was no gross thought disorder or symptoms 
of psychosis.  There were no suicidal or homicidal ideations.  
The veteran had intact abstracting and calculating abilities, 
had an average fund of knowledge and good insight and 
judgment.  He also had good past and recent memory.  The 
clinician diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 41.

The veteran also underwent a VA examination in January 2005.  
PTSD symptoms included nightmares, flashbacks, 
hypervigilance, easy startle reflex, problems with authority 
figures, depression, crying spells, anxiety, and night 
sweats.  The examiner believed that these symptoms were 
moderately severe in nature. Additional history obtained from 
the veteran included being married for 33 years with one son.  
The relationship with his family was described as somewhat 
distant.  The veteran noted that he kept in touch with a few 
friends and relatives.  The examiner found that the veteran 
was cooperative, with a depressed mood, and tearful affect.  
His speech was normal, there were no perceptual problems, and 
the veteran's thought process and thought content were 
normal.  There was no suicidal or homicidal ideation.  
Insight, judgment and impulse control were fair.  The 
examiner noted that the veteran was working full-time but 
appeared to be somewhat isolative.  The veteran was able to 
take care f his activities of daily living.  The diagnosis 
was PTSD.  A GAF of 45 was assigned and it was again noted 
that the veteran had problems at work and was somewhat 
isolative.

In his May 2006 Board testimony, the veteran testified 
regarding his difficulty maintaining employment, noting that 
he had six jobs in the previous five years.  He also 
indicated that he had hallucinations when he forgot his 
medications, and nightmares.  He specifically noted having 
hallucinations that people were looking out from trees.  The 
veteran also reported that he did not have any friends and 
that he "sometimes" had panic attacks.  He further 
testified that he sometimes had thoughts of suicide and had 
poor short memory.  The veteran added that his symptoms were 
getting worse.

Subsequent to the Board hearing, the veteran submitted a June 
2006 VA treatment record, which was completed by the same 
clinician that performed the November 2004 psychiatric 
evaluation.  The veteran reported that he is always anxious 
and grinds his teeth.  He described difficulty sleeping, to 
include being afraid to go to sleep.  The veteran had good 
eye contact, and spontaneous coherent and relevant speech.  
The clinician noted that the veteran had an anxious and sad 
mood but appropriate affect.  He had no gross thought 
disorder or symptoms of psychosis.  The veteran had no 
suicidal or homicidal ideations, plans or intent at that 
moment.  He had good reality testing, and intact abstracting 
and calculating abilities.  The veteran had an average fund 
of knowledge and good insight and judgment.  Past and recent 
memory was good.  The clinician observed that the veteran's 
feelings of anger and irritability had led to social 
isolation.  The examiner further noted that the veteran's 
condition had deteriorated, and that he was unemployable, but 
later added that the severity of the veteran's symptoms would 
interfere with his ability to obtain and maintain gainful 
employment.

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula for the 70 percent and 100 percent ratings read as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The most recent evidence (the June 2006 VA treatment record) 
in the claims file provides conflicting evidence regarding 
whether the veteran's PTSD symptoms prevent him from working, 
versus interfere with his ability to work.  In this regard, 
the Board notes that the evidence of record indicates that 
the veteran was employed, but had difficulty maintaining 
employment.  Further, although the veteran endorsed, in 
essence, having had suicidal ideation and hallucinations 
during his Board testimony, the psychiatric treatment records 
and examinations of record do not otherwise document these 
symptoms or otherwise reveal that the veteran has symptoms 
listed in the rating criteria for a 70 or a 100 percent 
rating, outlined above. 

The Board also notes review of the two GAF scores of record.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The GAF scores of 
41 and 45, therefore, indicate serious symptoms.  The 
psychiatric evaluations during which these scores were 
provided, however, do not otherwise indicate suicidal 
ideation or other symptoms illustrative occupational and 
social impairment, with deficiencies in most areas or of 
total social or industrial impairment.  38 C.F.R. § 4.124, 
Diagnostic Code 9411.  

Therefore, after review of the record the Board finds that a 
comprehensive VA psychiatric examination would aid in the 
adjudication of this claim.  See 38 C.F.R. § 3.327; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this regard, the Board 
notes that the veteran has also noted that his symptoms have 
increased in severity, further substantiating the need for an 
additional VA psychiatric examination.  See VAOPGCPREC 11-95 
(April 7, 1995).

In addition, as noted above, the veteran was provided with a 
Board hearing in May 2006.  At the time of the hearing, he 
submitted documentation of his receipt of Bronze Star Medal 
with "V" devise.  Subsequent to the hearing the veteran 
submitted medical evidence, including the June 2006 VA 
psychiatric treatment record outlined above, that was not 
previously of record.  This evidence, therefore, was not 
considered in the March 2006 statement of the case.  Upon 
remand, if the benefit sought on appeal is not granted, the 
AMC/RO should consider all evidence received after the March 
2006 statement of the case, when issuing the current 
supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304 (2007).

In addition, the Board notes that the veteran should be 
provided with another notification letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran should be 
provided a VCAA notification letter that includes information 
regarding the establishing a disability rating and an 
effective date.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the veteran's claim on appeal must be 
obtained for inclusion in the record.  38 C.F.R. 
§ 3.159(c)(1)(2) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claim on appeal must be obtained for 
inclusion in the record.  

3.  The AMC/RO should afford the veteran 
a comprehensive psychiatric examination 
for the purpose of determining the 
current severity of his PTSD.  The 
claims file should be sent to the 
examiner and the examiner should review 
the relevant evidence in the claims 
file.  Any tests deemed necessary should 
be accomplished.  The psychiatrist must 
assign a GAF score for the veteran's 
PTSD.

4.  Thereafter, the veteran's claim for 
an initial or staged rating in excess of 
50 percent must be adjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  

If the rating assigned for PTSD is not 
granted to the veteran's satisfaction, 
he and his representative must be 
provided with a supplemental statement 
of the case, which addresses all 
evidence received after the March 2006 
statement of the case.  An appropriate 
period of time should then be allowed 
for a response, before the record is 
returned to the Board for further 
review.

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).



